Citation Nr: 0215606	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  99-14 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of left elbow surgery performed at a VA facility on 
March 17, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 decision by the RO in Columbia, 
South Carolina which denied entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of left elbow surgery.  In 
January 2001, the Board remanded this issue to the RO for 
further evidentiary development.  The case was subsequently 
returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran was diagnosed with bilateral olecranon 
bursitis in March 1998.
 
3.  The veteran underwent a left olecranon bursectomy on 
March 17, 1998; he was given antibiotics during surgery.

4.  The veteran was doing well until early April 1998 when he 
fell on his left elbow and there was dehiscence of his left 
elbow wound.  There was subsequent infection and several 
surgical procedures on the left elbow.

5.  The veteran currently has chronic left ulnar neuropathy.

6.  No additional disability, involving chronic left ulnar 
neuropathy, was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA, or by an 
event not reasonably foreseeable, in connection with VA 
medical treatment provided to the veteran on March 17, 1998.

CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
left ulnar neuropathy, claimed as due to VA medical 
treatment, have not been met.  38 U.S.C.A. § 1151 (West Supp. 
2002); 38 C.F.R. § 3.358 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

The veteran has undergone a VA examination, and the Board 
finds that he was provided adequate notice as to the evidence 
needed to substantiate his claim.  The Board concludes that 
discussions as contained in the initial rating decision, in 
the statement of the case, in a supplemental statement of the 
case, and in a letter dated in October 2001, have provided 
the veteran with sufficient information regarding the 
applicable rules.  The veteran and his representative have 
submitted written arguments.  The letters and the statement 
of the case provided notice to the veteran of what was 
revealed by the evidence of record.  Additionally, these 
documents notified him why this evidence was insufficient to 
award the benefit sought.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  The veteran did not 
respond to an October 2001 request for additional pertinent 
evidence.  Because no additional evidence has been identified 
by the veteran as being available but absent from the record, 
the Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Moreover, the veteran has stated that he has no additional 
evidence to submit.  The Board concludes that the notice 
provisions of the VCAA and companion regulation have been 
satisfied in this case to the extent possible.  Based on the 
entire record, the Board finds that all relevant evidence has 
been developed to the extent possible, and the duty to assist 
provisions of the VCAA and implementing regulation have been 
satisfied.

Factual Background

The veteran maintains that he sustained damage to his left 
ulnar nerve as a result of VA surgery on his left elbow in 
March 1998.

A VA treatment record dated in February 1998 shows that the 
veteran complained of aching in his left elbow.  On 
examination, there was a pinkish area with mild pain.  
Records dated in March 1998 reflect that the veteran was 
treated for bilateral olecranon bursitis.  On March 5, 1998, 
on examination of the left arm, there was a pinhole opening 
of drainage of clear serous fluid; there was minimal 
erythema.  On March 6, 1998, it was reported that he was 
being treated with antibiotics.

VA medical records show that the veteran was diagnosed with 
left olecranon bursitis in mid-March 1998.  On March 16, 
1998, the veteran signed a consent form for surgical 
treatment, specifically a left olecranon bursectomy and other 
indicated procedures.  He acknowledged that the risks and 
possible consequences of such surgery had been explained to 
him.  An operative report from the Charleston VA Medical 
Center (VAMC) shows that on March 17, 1998, the veteran 
presented with a draining open wound over his left olecranon 
bursa.  It was noted that the chronic infection of this elbow 
had been present for some time.  The bursa was removed and 
the olecranon was osteotomized to remove its most superior 
portion.  The wound was closed with stitches.  It was noted 
that there were no complications, and minimal blood loss.  He 
was taken to the recovery room in stable condition.  A 
postoperative note dated March 17, 1998 reflects that the 
veteran was given antibiotics during surgery.

A VA outpatient treatment record dated in early April 1998 
shows that the veteran was doing well until he fell on his 
left elbow while not wearing a splint, which he had 
discontinued on his own.  On examination, there was 
dehiscence of the left elbow wound with some purulent 
material and scabbing.  The diagnosis was bilateral septic 
bursitis of the elbows.  The sutures were removed and the 
wound was debrided.

A VA discharge summary shows that the veteran was 
hospitalized from early April 1998 to mid-May 1998.  It was 
noted that he had fallen and broken open the wound on his 
left elbow.  An operative report dated in early April 1998 
shows that the veteran was diagnosed with an infected left 
elbow bursa; the wound was debrided.  A subsequent 
arteriogram of the left upper extremity showed occlusion of 
the ulnar artery and radial dominant arch to the hand.  There 
was no small vessel disease, thus calling into question the 
previous diagnosis of Buerger's disease.  In mid-April 1998, 
he was diagnosed with a non-healing elbow wound with an 
exposed olecranon.  His left elbow wound was debrided, a skin 
graft was taken from his thigh and applied to his left elbow, 
and a pedicled left flank to left elbow flap of skin and 
subcutaneous tissue was also applied to the area.  One week 
later, in late April 1998, the veteran "pulled a number of 
sutures out of this wound, despite having an adequate 
immobilization of the hand and left arm."  An operative 
report shows that the left elbow/flank flap was debrided at 
that time.  It was noted that the underlying olecranon had 
granulation tissue growing on the cortex, and the ulnar nerve 
was intact with a small partial thickness short segment 
defect, which was not considered significant.  The graft was 
reapplied.  There were no complications.  In May 1998, the 
left elbow pedicle flap was taken down.  Three weeks after 
the initial surgery, the skin graft was fully viable and 
intact, and the veteran's arm was placed in a cast.  
Discharge diagnoses included left elbow wound, status post 
flap coverage, staphylococcus hemolytics, Peptostreptococcus, 
Buerger's disease, bilateral elbow bursitis, and ulnar nerve 
neuropathy.

In June 1998 the veteran presented with complaints of left 
elbow pain.  The examiner diagnosed a status post skin graft 
ulcer.  A June 1998 plastic surgery consultation report shows 
that the veteran complained of decreased sensation in the 
left upper extremity.  The examiner diagnosed a possible 
infection at the elbow.  VA medical records dated in July 
1998 reflect that the veteran was diagnosed with a chronic 
non-healing wound of the left elbow, status post graft flap 
with a defect approximately 3 by 5 centimeters in size.  A 
skin graft from the left thigh was applied to the defect.  It 
was noted that the veteran had severe vascular disease and 
questionable Buerger's disease.  A VA outpatient treatment 
record dated in late July 1998 shows that the veteran 
complained of numbness on the ulnar side of his left forearm 
and hand.  The diagnosis was an open wound of the left elbow.

By a statement dated in late July 1998, the veteran asserted 
that he had left ulnar neuropathy due to VA treatment.  He 
contended that VA should have hospitalized him when he was 
first treated for left elbow complaints, and that surgery 
should not have been done on an outpatient basis.  He 
asserted that he should have been given intravenous 
antibiotics at the time of the outpatient surgery, and that 
his arm became infected as a result.  The veteran asserted 
that because of the infection, the doctor had to cut so deep 
that he injured the ulnar nerve and caused ulnar neuropathy 
of the left two fingers and left side of his arm.  He 
contended that because of VA doctors' negligence, he had 
undergone several surgeries in three months and had possible 
permanent paralysis of his left arm and of the little and 
ring fingers of the left hand.  He stated that his VA doctor 
had a horrible attitude in early April 1998, and did not give 
him a follow-up appointment until June 1998. 

A report of an August 1998 electromyography study reflects a 
diagnostic impression of severe left ulnar neuropathy with 
denervation of all ulnar-innervated muscles, which appeared 
to be localized to the elbow.

In August 1998, the RO received the veteran's claim for 
compensation under 38 U.S.C.A. § 1151.  He asserted that due 
to VA surgery on March 17, 1998 for an infected olecranon 
bursectomy, he incurred a "cut ulnar nerve deficit", with 
no feeling in his left arm and middle to small fingers.  In a 
statement received in August 1998, he said that he incurred 
ulnar neuropathy due to surgery for a left infected olecranon 
bursectomy on March 17, 1998.  He related that he had several 
subsequent surgeries, including skin grafts, on the arm in 
subsequent months, and that an assistant plastic surgeon told 
him that his ulnar nerve was permanently damaged.

In late August 1998, the veteran's representative submitted a 
photocopy of a VA progress note dated in August 1998.  The 
examiner noted that the veteran's medical history included 
treatment for bilateral elbow ulcers, and damage to his ulnar 
nerve by chronic infection/ulcer.  There was atrophy of the 
hypothenar eminence.  The diagnoses were open wounds, 
bilateral elbows, and ulnar nerve deficit at the left elbow.

By a statement dated in February 1999, the veteran asserted 
that he had additional left elbow disability due to VA 
surgery on his left elbow.  He contended that he had 
disfiguring scars, infections, and a loss of all sensation in 
the left arm from the elbow to the fingertips.

In January 2001, the Board remanded the case to the RO to 
obtain VA medical records and for a VA examination.

By a letter to the veteran dated in October 2001, the RO 
asked him to identify treatment providers who treated him for 
residuals of left elbow surgery.  The veteran did not respond 
to this letter.

In November 2001, the RO received VA medical records from the 
Charleston VAMC dated from 1998 to 2001.  Such records 
reflect treatment for a variety of conditions, including left 
elbow pain, peripheral neuropathy, and reflex sympathetic 
dystrophy.  A May 1998 occupational therapy note indicates 
that the veteran had a nonfunctional left hand.  A VA 
hospital discharge summary shows that the veteran was 
hospitalized from late September 1998 to early October 1998.  
He was treated for left ulnar nerve entrapment, and underwent 
an ulnar nerve transposition and a skin graft to his left 
elbow.  A cast was applied prior to discharge.  A December 
1998 occupational therapy note shows that the veteran was 
status post ulnar nerve transposition due to longstanding 
compression.  The diagnostic impression was a longstanding 
immobilization of the left elbow, wrist and hand due to a 
complicated medical course.  It was noted that the left hand 
was poorly functional due to increased edema, joint 
stiffness, and wasting of the intrinsic muscles of the hand.  
Wrist and elbow function were minimal.  A subsequent December 
1998 note reflects that the veteran had received therapy to 
his left hand and arm; the examiner concluded that there had 
been minimal improvement in active range of motion of the 
left upper extremity and hand.  In May 1999, the veteran was 
treated for chronic pain syndrome of the left elbow.  A 
February 2000 treatment note shows that the veteran had 
decreased strength and tone in the left upper extremity, with 
no grasp in the left hand.

At an April 2002 VA neurological examination, the examiner 
noted that he had reviewed the claims file.  He noted that 
the veteran had a history of severe peripheral vascular 
disease attributed to possible Buerger's disease, manifested 
by chronic bilateral olecranon bursitis with secondary 
infections.  He summarized the veteran's history of treatment 
for left olecranon bursitis, including his left elbow surgery 
in March 1998, with a pedicled left flank to left elbow skin 
flap.  The veteran reported that after this surgery, his left 
hand became very painful, and had never been the same.  He 
developed clumsiness and a claw hand deformity.  The examiner 
noted that ulnar transposition was done in September 1998.  
The veteran reported that that his left hand felt "dead", 
with global left-hand numbness, with radiation of the 
numbness into the forearm and relative sparing of the thumb 
and index finger.  He also described intermittent "shooting 
pains" of the left hand and forearm.  He reported persistent 
left-hand weakness, clumsiness, and stiffness, and had been 
unable to work since 1998 because of left upper extremity 
impairment.  On examination, there was marked impairment of 
fine motor movements in the left hand with wasting of the 
abductor digiti quinti, and the first dorsal interosseous.  
Strength was reduced in the muscles of the hand, and arm 
strength was normal.  The left radial pulse was normal.  
There was global hypesthesia to pinprick and light touch over 
the left hand when compared with the right.  Fine motor 
movements were mildly slow in the right hand.

The diagnosis was chronic left ulnar neuropathy.  The 
examiner opined that the cause of the veteran's ulnar 
neuropathy could not be determined within reasonable medical 
certainty from review of the medical records.  He said, 
"Ulnar neuropathy certainly may have been caused by 
compression, infection, and ischemia as a consequence of his 
elbow pathology.  However, ulnar neuropathy may occur as a 
perioperative complication of any surgical procedure about 
the elbow.  Ulnar nerve function was not explicitly 
documented prior to the March 1998, May 1998 or July 1998 
surgical procedures, and therefore, a perioperative 
complication cannot be excluded."

By a statement dated in September 2002, the veteran's 
representative contended that the veteran's left ulnar nerve 
was severed during surgery at a VA facility, resulting in an 
unforeseeable chronic disability, and that the evidence was 
at least in equipoise.

Analysis

The veteran claims compensation under 38 U.S.C.A. § 1151 for 
an ulnar nerve deficit which he maintains was caused by left 
elbow surgery performed at a VA hospital in March 1998. 

The Board notes that 38 U.S.C.A. § 1151 has been amended, and 
the new law is effective with respect to claims filed on or 
after October 1, 1997.  The new version of the law is more 
restrictive than the old version.  The veteran filed his 
current claim in August 1998, and thus the new version of the 
law applies to this case. VAOPGCPREC 40-97.

More specifically, the current version of the law provides, 
in pertinent part, that compensation shall be awarded for a 
qualifying additional disability of a veteran in the same 
manner as if the additional disability were service 
connected.  A disability is considered a qualifying 
additional disability under the law if it is not the result 
of the veteran's own willful misconduct and the disability 
was caused by VA hospital care, medical or surgical 
treatment, or examination, and the proximate cause of the 
disability was:  1) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or 2) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West Supp. 
2002).

The medical evidence reflects that the veteran was treated 
for left olecranon bursitis in February and March 1998.  On 
March 17, 1998, the veteran underwent a left olecranon 
bursectomy.  It was noted that there were no complications, 
and minimal blood loss; he was given antibiotics during 
surgery.  A VA outpatient treatment record dated in early 
April 1998 shows that the veteran was doing well until he 
fell on his left elbow while not wearing a splint, which he 
had discontinued on his own.  The diagnosis was bilateral 
septic bursitis of the elbows.  An arteriogram of the left 
upper extremity showed occlusion of the ulnar artery and 
radial dominant arch to the hand.  The veteran subsequently 
underwent several operations, including debridement and skin 
grafts, to treat his left elbow wound.  No complications were 
noted in any of the surgeries.  In April 1998, the ulnar 
nerve was found to be intact with a small partial thickness 
short segment defect, which was not considered significant.  
On discharge in May 1998, the veteran was diagnosed with 
ulnar nerve neuropathy.  

Subsequent medical records reflect that the veteran 
complained of decreased sensation and pain in the left upper 
extremity, and decreased function of the left hand.  An 
August 1998 electromyography study reflects a diagnostic 
impression of severe left ulnar neuropathy with denervation 
of all ulnar-innervated muscles, which appeared to be 
localized to the elbow.  In August 1998, an examiner noted 
that the veteran's medical history included treatment for 
bilateral elbow ulcers, and damage to his ulnar nerve by 
chronic infection/ulcer.  In September 1998 he was treated 
for left ulnar nerve entrapment, and underwent an ulnar nerve 
transposition and a skin graft to his left elbow.  A December 
1998 occupational therapy note shows that the veteran was 
status post ulnar nerve transposition due to longstanding 
compression.  A February 2000 treatment note shows that the 
veteran had decreased strength and tone in the left upper 
extremity, with no grasp in the left hand.

At an April 2002 VA neurological examination, the examiner 
diagnosed chronic left ulnar neuropathy.  The examiner opined 
that the cause of the veteran's ulnar neuropathy could not be 
determined within reasonable medical certainty from review of 
the medical records.  He said, "Ulnar neuropathy certainly 
may have been caused by compression, infection, and ischemia 
as a consequence of his elbow pathology.  However, ulnar 
neuropathy may occur as a perioperative complication of any 
surgical procedure about the elbow.  Ulnar nerve function was 
not explicitly documented prior to the March 1998, May 1998 
or July 1998 surgical procedures, and therefore, a 
perioperative complication cannot be excluded."

The evidence shows that the veteran consented to the March 
17, 1998 surgery, with its attendant risks.  The medical 
records do not suggest that the VA surgery on March 17, 1998 
involved carelessness, negligence, lack of proper skill, 
error in judgment, or similar fault, or an event not 
reasonably foreseeable.  All indications are that the March 
17, 1998 VA surgery was within the standards of sound medical 
practice and that nothing unforeseen occurred in the course 
of treatment.  Later VA medical records show that the veteran 
was treated for left ulnar neuropathy, but the records do not 
indicate additional disability arising from alleged VA fault 
or an event not reasonably foreseeable.

The weight of the credible evidence demonstrates that no 
additional disability involving left ulnar neuropathy was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA, or by an event not reasonably 
foreseeable, in connection with VA medical treatment provided 
to the veteran on March 17, 1998.  Consequently, the legal 
requirements are not met for compensation under 38 U.S.C.A. § 
1151 for disability claimed as due to VA medical treatment on 
March 17, 1998.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West Supp. 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

Compensation under 38 U.S.C.A. § 1151 for disability 
involving left ulnar neuropathy, claimed as due to VA medical 
treatment on March 17, 1998, is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

